Citation Nr: 1632144	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  13-09 191	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for allergic rhinitis.

2.  Entitlement to an initial compensable rating for sinus disease (sinusitis).

3.  Entitlement to a total disability rating based on individual unemployability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to November 2001, November 2002 to September 2003, and March 2004 to November 2011.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which assigned an initial noncompensable evaluation for allergic rhinitis and sinus disease.  See Rating Decision, 2-3 (Apr. 3, 2012).  

As an initial matter, the Board will rectify certain procedural deficiencies of this appeal.  The Board notes that the Veteran filed a timely notice of disagreement (NOD) with the April 2012 rating decision on the issue of "Sinus Allergies."  See Notice of Disagreement, 2 (Aug. 17, 2012).  However, in February 2013, the RO issued a statement of the case (SOC) only regarding the issue of allergic rhinitis.  See Statement of the Case, 3 (Feb. 26, 2013).  The SOC for sinus disease was not issued until February 2014.  See Statement of the Case, 3 (Feb. 26, 2014) (Virtual VA).  

Prior to the issuance of the February 2014 SOC, the Veteran filed his substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2013.  Although the Veteran selected the option to "appeal all of the issues listed on the [February 2013] statement of the case," the Board notes he also submitted an addendum referencing both allergic rhinitis and "sinusitis."  See VA Form 9, 2 (Mar. 27, 2013) (Virtual VA).  Thus, at this juncture, only the issue of allergic rhinitis had proper appellate status.  See 38 U.S.C.A § 7105(a). 

Despite this, both the issues of allergic rhinitis and sinus disease were certified to the Board in May 2014.  See VA Form 8, 1 (May 27, 2014).  Also, in May 2016, the Board heard testimony regarding both issues.  See Hearing Transcript, 1-6 (May 6, 2016).  Thus, to rectify this procedural error and prevent unfair prejudice to the Veteran, the Board now considers both issues properly on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (by treating the matter as if it were part of the timely filed substantive appeal, VA waived any objections it might have had to the timeliness of filing). 

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record and added to the appeal, as indicated on the title page.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised).  While a claim of entitlement to TDIU was denied in a June 2016 rating decision, this decision primarily contemplated the Veteran's back pain and carpal tunnel disabilities.  See VA Form 21-8940, 1 (Feb. 22, 2016) (VBMS); see also Rating Decision, 5 (June 29, 2016) (VBMS).  The Veteran's present claims of allergic rhinitis and sinus disease in the instant case have given rise to a continued claim of entitlement to a TDIU.  See Rice, 22 Vet. App. at 453-54.

Finally, the Board notes that since the April 2012 rating decision, jurisdiction of the Veteran's case has changed to the RO in St. Petersburg, Florida

The issue of entitlement to a TDIU is addressed in the decision below.  The issues of entitlement to an initial compensable rating for allergic rhinitis and sinus disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran is unable to secure or follow substantially gainful employment due to his service-connected disabilities.

2.  The Veteran has multiple service-connected disabilities, with at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  


CONCLUSION OF LAW

The criteria for entitlement to a schedular total disability rating for individual unemployability are met.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to a schedular TDIU

VA regulations allow for the assignment of a total disability rating based on individual unemployability (TDIU) when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the Veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be rated at 60 percent or more.  If there are multiple disabilities, there must be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

As an initial matter, the Board notes that the Veteran currently has a combined disability rating in excess of 70 percent.  See Rating Decision Codesheet, 3 (June 29, 2016) (VBMS).  The Board also notes that the Veteran has at least one disability rated at 40 percent or more.  Id. at 1.

As the Veteran meets this aspect of the schedular criteria for a TDIU, the Board now turns to whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  The Veteran served as a pilot in the United States Army from March 1989 to November 2011 and as an instructor pilot from December 2011 to May 2013.  See VA Form 21-8940, 1 (Feb. 22, 2016) (VBMS).  The Veteran has testified that he has not been able to work for several years because of his disabilities.  See Hearing Transcript, 2 (May 6, 2016) (VBMS).  The Veteran also implied that his worsening allergic rhinitis and sinusitis symptoms have further exhausted his ability to function as a pilot.  See id. at 2-3.  

Although the record indicates that the Veteran has a college degree, the Board notes that the Veteran has worked as a pilot for the majority of his career and his current service-connected disabilities prevent him from continued employment in this field.  See Rating Decision, 5 (June 29, 2016) (VBMS); see also VA Form 21-8940, 1 (Feb. 22, 2016) (VBMS); see also Hearing Transcript, 2 (May 6, 2016) (VBMS).  Thus, the Board finds that the Veteran is unable to secure or follow substantially gainful employment.

Based on the above findings, and with the application of the benefit of the doubt rule, the Board finds that the evidence of record provides an adequate basis to grant entitlement to a TDIU.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




ORDER

Entitlement to a total disability rating based on individual unemployability is granted.


REMAND

The Veteran seeks a compensable rating for his service-connected allergic rhinitis and sinus disease.  

A compensable rating for allergic rhinitis is assigned with evidence of polyps; or, greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction of one side.  See 38 C.F.R. § 4.97, Diagnostic Code 6522.  

In December 2013, the Veteran underwent a VA examination for his allergic rhinitis.  Upon examining the Veteran's nasal passages, the examiner indicated that the Veteran did not have complete, or greater than 50 percent, obstruction of either side.

Since this VA examination, the Veteran has testified that he has experienced obstruction in both sides of his nasal passages.  Although he did not indicate the degree of obstruction, the Veteran contends that his condition has worsened.  As the Veteran's allergic rhinitis appears to have worsened, a new VA examination is required to fairly adjudicate his claim.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, so that the evaluation of the claimed disability will be a fully informed one).

The Veteran testified that he suffered from more than six non-incapacitating episodes of sinusitis, characterized by headaches and pain.  Although the Board finds the Veteran's testimony both competent and credible, the Board notes that his testimony also references private treatment records not currently associated with the claims file.  These records could warrant assignment of a higher compensable or extraschedular ratings. 

Consequently, the AOJ should request the Veteran to identify all additional sources of private treatment he has received for his service connected allergic rhinitis and sinus disease, appropriately acquire any identified treatment records, and associate them with the claims file.  The AOJ should also locate and associate with the claims file any outstanding VA treatment records related to his allergic rhinitis and sinus disease.   

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding private treatment records relevant to his allergic rhinitis and sinus disease, to include records from D.M., and provide any necessary authorization forms for such records.  After receiving any necessary authorization forms, the AOJ should obtain all identified records and associate them with the claims file. 

2.  Obtain any outstanding VA treatment records related to the Veteran's allergic rhinitis and sinus disease and associate them with the claims file. 

3.  After completing the above development, provide the Veteran with an appropriate VA examination to determine the current symptoms and severity of his allergic rhinitis and sinus disease.  

4.  Then, readjudicate the issues on appeal. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


